DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference character “68” is not found in the specification (Fig 9).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-11 and 15 are objected to because of the following informalities:  
The phrase “links” should be changed to --plurality of links-- for consistency (Claim 1, Line 12).
The phrase “with respect to one another” should have commas before and after the phrase to correct the grammatical error (Claim 1, Line 13).
The phrase “lateral spacing” should be changed to --lateral distance-- for consistency and to refer back to the distance mentioned earlier (Claim 1, Line 16).
The phrase “relevant” should be changed to --at least one-- for consistency (Claim 1, Line 16).
The phrase “each link” should be changed to --each link of the plurality of links-- for consistency and to clarify that it is referring back to the links in Claim 1 (Claim 3, Line 2).
The phrase “driving unit” should be changed to --driving device-- for consistency and to refer back to the driving device in Claim 1 (Claim 4, Line 1).
The phrase “greater extent” should be changed to --greater size-- since it is a better term to describe the inner end piece (Claim 11, Line 2).
Claims 2, 5-10, and 15 are objected for being dependent on objected Claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Driving device in Claims 1 and 12.  The corresponding structure in the specification is a driving wheel or gearwheel (paragraph 0019).
A unit in Claim 8.  The corresponding structure in the specification is a lever (paragraph 0026).
An unlocking element in Claim 9.  The corresponding structure in the specification is a locking flap (paragraph 0060).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 states “a channel” (Lines 1-2).  It appears the applicant was trying to say this is the same channel mentioned in Claim 5.  However, it is unclear if this is the same channel or a completely different channel.  It is possible multiple channels might be involved.  Therefore, the number of channels involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as this is an additional channel being provided in the cover for arms of longer lengths.
Claim 7 states “a channel for receiving the interconnected chain links which runs around” (Lines 1-2).  This statement is indefinite because it is unclear of the channel or the chain links are running around the rim of the inner side of the cover.  It appears the applicant was trying to say the channel is running around the rim.  However, it is possible that the chain links are also 
Reasons for Allowance
Claims 1-5 and 8-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a device for provision of oxygen masks, comprising: a container, at least one extendable arm comprising a plurality of links coupled in an articulated fashion, at least one driving device, the arm configured to adopt a storage position and an extended position, wherein the driving device is coupled to the arm and is configured to pass the links successively out of the container.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.
Claim 12 discusses a method for selective provision of an oxygen mask in an aircraft, the method comprising the steps of: opening a cover of a container, extending an arm which has at least two articulatedly interconnected links, with a driving device, at least one oxygen mask coupled to the arm.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 12.
Several prior art similar to the claimed invention are discussed below.
Courter (US 4,154,237) discusses an apparatus comprising a spring cartridge extension device for laterally extending the oxygen masks.  The prior art is teaching a similar concept to the instant invention in which it is providing oxygen masks for passengers that are at farther distances.  However, the device utilizes a drastically different kind of mechanism to move the oxygen masks outward.  In this case, Courter uses tubular extensions attached to springs.  
Vogt (US 7,789,085) discusses a presentation arrangement for presenting an oxygen mask using an inflatable lever.  The prior art is teaching a similar concept to the instant invention in which it is providing oxygen masks for passengers at extreme locations and includes a lever that is able to curl up inside of the container.  However, the device utilizes a drastically different kind of mechanism to move the oxygen masks outward.  In this case, Vogt uses inflatable levers.  This is drastically different from the articulated links and the driving device (gearwheel) of the instant invention since none of these components are inflatable.  Therefore, Vogt does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 12.
Westphal et al. (US 2005/0263156) discusses an oxygen emergency supply device for an aircraft which has a pivot lever for allowing a passenger to pull a grip part (Fig 2).  Although it can be interpreted that this pivot lever does have articulated links, the device lacks the driving device (gearwheel) of the instant invention.  The arms in this device utilizes spring elements within the joints of the arms (paragraph 0030) that are completely separate from the container in which the arms are held.  Thus, the mechanism that causes the arms to go outward are drastically different from the driving device of the instant invention.  Additionally, the device is only bringing out a grip part to allow a passenger to activate an oxygen mask.  The arms do not transport the mask over to the passenger.  Therefore, Westphal does not disclose the claimed invention of Claim 1.  Similarly to Claim 1, Westphal does not disclose the claimed invention of Claim 12 since it does not have the driving device (gearwheel) of the instant invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Tiegs et al. (US 8,745,965) discusses a flexible cable guide that uses similar articulated chain links but it is being used in a different context (positioning and protecting cables in an aircraft).
Kshirsagar et al. (US 2014/0367976) discusses an advanced latch for a main door of an aircraft emergency oxygen container that utilizes gearwheels to open a latch on a container (not to release an articulated chain link outward).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785